DETAILED ACTION 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 15, 17-20 are canceled.
Claims 1-14,16, and 21 are pending and under examination.
Claim Rejections - 35 USC § 103(maintained)
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-14,16 stand rejected under 35 U.S.C. 103 as being unpatentable over Hilti WO 2014/063967 in view of Pedicini US 2017/0274513, in further view of Powers et al. US 2,946,313.
	Regarding claim 1, Hilti discloses a fastener driver comprising: a main housing (1); a drive blade (2) movable from a retracted position to a driven position for driving a fastener into a work piece (page 5 
 
    PNG
    media_image1.png
    255
    621
    media_image1.png
    Greyscale

However Pedicini teaches a drive blade (62) and a piston that are selectively disengageable which is separate from the piston (42) member. (fig.1; 100) (fig.4, 84; par 0059-0061)
	Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the fastener driver as taught by Hilti with the separable drive blade as taught by Pedicini with the motivation of increasing the life of the return mechanism compared with mechanical return mechanism (par 0025)
	Hilti further discloses a locking and adjusting system including threads positioned on one of the main housing and the cylinder housing, and a plurality of recesses the mating threads positioned on the other of the main housing and the cylinder housing, and wherein the locking and adjusting system secures the cylinder housing in a particular position relative to the main housing (the threads 22 on the external 
However fails to explicitly teach a detent system as disclosed which incorporates a locking ball arrangement to detent the cylinder.
	However Powers teaches a fastener driving tool, which incorporates a housing that includes a threaded housing portion, 12’ combined with a detent system that includes locking balls L both which act to lock the housing in a specific position as seen in (Powers, figures 4-6, and col. 4 line 48- col.6 line 5). 
	Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to have modified the locking system as disclosed by Hilti, which already teaches adjusting and locking a position, with the added security of a locking ball detent system as taught by Powers, in order to securely and simply latch the cylinder, further as disclosed in the instant application paragraph 0032, using a threaded lock, a locking ball detent or a combination thereof are obvious variants, and as such one having ordinary skill in the art could interchange the locking to have the desired latching in a single position and or adjusting the cylinder to change the spring load as taught by Hilti.

	Regarding claim 2, Hilti as modified by Pedicini in further view of Powers substantially teaches the fastener driver of claim 1, wherein the cylinder housing (21) includes external threads on an outer periphery thereof engageable with mating internal threads that are stationary relative to the main housing (threads 22 on the external of cylinder 21 and internal of housing 8a; Hilti fig.5).
	Regarding claim 3, Hilti as modified by Pedicini in further view of Powers substantially teaches the fastener driver of claim 2, wherein the cylinder housing (21) is displaceable along the longitudinal axis in response to rotation of the cylinder housing relative to the main housing (cylinder 21 moves along the longitudinal axis of the piston 2a by rotation around thread 22; Hilti fig.5).
	Regarding claim 4, Hilti as modified by Pedicini in further view of Powers substantially teaches the fastener driver of claim 3, wherein the cylinder housing translates along the longitudinal axis by a distance equal to a pitch of the external threads in response to a complete rotation of the cylinder housing 
	Regarding claim 5, Hilti as modified by Pedicini in further view of Powers substantially teaches the fastener driver of claim 2, wherein the external threads are self-locking with the internal threads (Hilti discloses the cylinder 21 threadably moves along the longitudinal axis of the piston 2a by rotation around thread 22 which self-locks the external and internal threads).
	Regarding claim 6, Hilti as modified by Pedicini in further view of Powers substantially teaches the fastener driver of claim 1, further comprising a lever coupled to the cylinder housing, wherein the lever is graspable by a user to rotate the cylinder housing (although not shown, an adjusting key which is inserted into a socket 21a and accessible from the outside acts as a lever to rotate the cylinder 21; Hilti page 9).
	Regarding claim 7, Hilti as modified by Pedicini in further view of Powers substantially teaches the fastener driver of claim 1, wherein the cylinder housing includes an axial end formed with a socket (receptacle 21a interpreted as a socket to accept an adjusting key; Hilti page 9).
 Regarding claim 8, Hilti as modified by Pedicini in further view of Powers substantially teaches the fastener driver of claim 1, buts fails to explicitly teach a first return mechanism for raising the drive blade from the driven position toward the retracted position,
	However Pedicini teaches a fastener driver (fig.1; 100) and a drive blade (62) movable from a driven position to a retracted position including a return mechanism (fig.4, 84; par 0061 a spring is compressed during operation to return anvil)
	Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the fastener driver as taught by Hilti with the return mechanism as taught by Pedicini with the motivation of increasing the life of the return mechanism compared with mechanical return mechanism (par 0025)
Regarding claim 9, Hilti as modified by Pedicini in further view of Powers substantially teaches the fastener driver of claim 8, but fails to teach a second return mechanism for raising the piston from the driven position toward the retracted position.
	However Pedicini teaches a fastener driver (fig.1; 100) and a drive blade (62) movable from a driven position to a retracted position including a second return mechanism (fig.2, 52; par 0055 a cam driven mechanism acts on the anvil to return said anvil)
	Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the fastener driver as taught by Hilti with the return mechanism as taught by Pedicini with the motivation of increasing the life of the return mechanism compared with mechanical return mechanism (par 0025)
	Regarding claim 10, Hilti as modified by Pedicini in further view of Powers substantially teaches the fastener driver of claim 9, but fails to teach wherein the first return mechanism includes an extensible cylinder.
	However Pedicini teaches a fastener driver (fig.1; 100) and a drive blade (62) movable from a driven position to a retracted position including an extensible cylinder (fig.3, 64; par 0059-0061)	Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the fastener driver as taught by Hilti with the return mechanism as taught by Pedicini with the motivation of increasing the life of the return mechanism compared with mechanical return mechanism (par 0025)
	Regarding claim 11, Hilti as modified by Pedicini in further view of Powers substantially teaches the fastener driver of claim 9, wherein the first return mechanism and the second return mechanism operate in parallel to return the drive blade and the piston to the respective retracted positions.
	However Pedicini teaches a fastener driver (fig.1; 100) and a drive blade (62) movable from a driven position to a retracted position wherein the first return mechanism and the second return mechanism operate in parallel (par0025; describes the use of first and second return mechanisms in tandem to return the anvil assembly)	
	
	
	Regarding claims 12-13, Hilti as modified by Pedicini in further view of Powers substantially teaches the fastener driver of claim 9, but fails to explicitly teach further comprising a sensor configured to detect the position of the cylinder housing with respect to the main housing, wherein in response to the sensor detecting the cylinder housing is a pre-determined distance away from the main housing, the second return mechanism is energized.
	However Pedicini teaches a sensor 90 for determining at least one position of the apparatus to enable the proper timing for stopping the operational cycle and can also be used to detect a jam for proper recovery (par0057-0060)
	Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the fastener driver as taught by Hilti with the sensor mechanism as taught by Pedicini with the motivation of having a sensor in order to detect a jam in a fastener driver par0057.	

	Regarding claim 14, Hilti as modified by Pedicini in further view of Powers substantially teaches the fastener driver of claim 1, wherein the depth to which the fastener is driven by the drive blade is adjusted by displacing the cylinder housing along the longitudinal axis of the piston relative to the main housing (displacement of the cylinder 21 changes the spring accumulator by changing the volume of the and increasing or decreasing the power which adjusts the depth of the fastener).
	Regarding claim 15, Hilti as modified by Pedicini in further view of Powers substantially teaches the fastener driver of claim 1, further comprising a detent system to selectively secure the cylinder 
Regarding claim 16, Hilti as modified by Pedicini in further view of Powers substantially teaches the fastener driver of claim 1, 
However Powers teaches a fastener driving tool, which incorporates a guide post (head 56) positioned within the cylinder housing (42), wherein the guide post is received within the corresponding bore (60) formed in the piston (Powers, figures 1-2, and col. 5 lines 10-35). 
	Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to have modified the locking system as disclosed by Hilti, which already teaches adjusting and locking a position, with the guide post as taught by Powers, in order to securely and simply latch the cylinder.
Regarding claim 21, Hilti discloses a fastener driver comprising: a main housing (1); a drive blade (2) movable from a retracted position to a driven position for driving a fastener into a work piece (page 5 lines 16-19); a gas spring mechanism (12) for driving the drive blade from the retracted position to the driven position (page 8 paragraph 6), the gas spring mechanism including a cylinder housing (21) containing a pressurized gas (shown as volume 20), and a piston (2a) movable relative to the cylinder housing and biased by the pressurized gas from a retracted position toward a driven position (gas serves as an elastic energy absorbing spring member 12 page 9; wherein the cylinder housing is displaceable along a longitudinal axis of the piston relative to the main housing and away from the drive blade (cylinder 21 threadably moves along the longitudinal axis of the piston 2a by rotation around thread 22), while the piston remains stationary relative to the main housing, to reduce the pressure of the pressurized gas within the cylinder housing (movement of the cylinder forms an adjustable actuator; page 9 fig.5)
However Pedicini teaches a drive blade (62) and a piston that are selectively disengageable which is separate from the piston (42) member. (fig.1; 100) (fig.4, 84; par 0059-0061)
	Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the fastener driver as taught by Hilti with the 
Powers teaches a fastener driving tool, which incorporates a guide post (head 56) positioned within the cylinder housing (42), wherein the guide post is received within the corresponding bore (60) formed in the piston (Powers, figures 1-2, and col. 5 lines 10-35). 
	Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to have modified the locking system as disclosed by Hilti, which already teaches adjusting and locking a position, with the guide post as taught by Powers, in order to securely and simply latch the cylinder.

	Response to Arguments
Applicant's arguments filed 1/28/2021 have been fully considered but they are not persuasive. Applicant argues that the combination of Hilti, Pedicini, and Powers alone or in combination fails to teach a detent system including a detent positioned in one of the main housing and the cylinder housing and a plurality of recesses positioned on the other of the main housing and the cylinder housing to selectively secure the cylinder in a particular position, in furtherance of this argument argue that the locking balls as taught by Powers are not positioned on a main housing or cylinder.
However this argument is unpersuasive because Hilti discloses a locking arrangement that is located on the main housing, or main cylinder to selectively secure and position the housing and cylinder relative to each other, when Combined with the locking ball detent system of Powers, the location of the detent system would replace the location of the threaded detent as taught by Hilit, as such the combination of the teachings of the Hilti, Pedicini, and Powers references substantially teach the invention as claimed in claim 1, further, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY C HIBBERT-COPELAND whose telephone number is (571)270-0601.  The examiner can normally be reached on M-F 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 5712724458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-



/MARY C HIBBERT-COPELAND/Examiner, Art Unit 3731                                                                                                                                                                                                        /CHELSEA E STINSON/Primary Examiner, Art Unit 3731